Citation Nr: 0521102	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In pertinent part, the RO denied service connection for 
asbestosis in that decision.  The veteran perfected an appeal 
for this issue.  

In November 2002, the veteran testified at a personal 
hearing, with the undersigned presiding.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  

This case was previously before the Board in August 2003, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development notifying the veteran of the Veteran's Claims 
Assistance Act of 2000 (VCAA) and to schedule a VA 
examination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2003 REMAND, the Board requested that the RO 
arrange for a VA examination of the veteran to determine 
whether the veteran had asbestosis and if so, whether the 
diagnosis was related to service. 

Review of the record reveals that during the scheduled 
November 2004 VA examination, the examiner noted that he was 
unable to evaluate whether the veteran had asbestosis based 
upon the data in the veteran's claims file.  The examiner 
noted that a November 2004 chest X-ray revealed pleural 
plaques, which "may be related to asbestos exposure."  The 
examiner stated that a computed tomography with high-
resolution cuts would be ordered in order to determine 
whether interstitial disease/fibrosis was present which could 
be consistent with asbestosis.   If a computed tomography was 
performed, it has not been associated with the claims file.  
It is unclear whether the veteran currently suffers from 
asbestosis; therefore the directives of the April 2003 remand 
have not been completed.  The case must therefore be remanded 
for a new examination. See Stegall v. West, 11 Vet. App. 268, 
271 (1998), (where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After the above development is 
complete, make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
examination(s) by the appropriate 
specialists to determine whether 
the veteran currently had 
asbestosis.  The claims folder 
should be made available to the 
examiners for review in conjunction 
with the examinations, and the 
examiners should acknowledge such 
review in the examination report.  
All indicated testing should be 
performed.  Based upon the 
examination results and the claims 
folder review, the examiners should 
answer the following questions:  
Does the veteran currently have 
asbestosis?  If so, is the current 
asbestosis related to the veteran's 
period of service?  The rationale 
for the opinion must be provided.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
again review the record.  If any 
benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement 
of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




